Appellant contends that the evidence fails to show that he was present at the time of the commission of the offense. He takes the position that Theodore Hawk was recognized but that appellant was not identified as one of those who robbed Mr. Madewell. As we read the statement of facts, it is in conflict with the above contention. From the testimony of Mr. Madewell, the person who was robbed, we quote: "The first notice that I had that there was anybody there at my house that night * * * was somebody came to the porch and called for me. * * * I went to the door and when I opened it there was a couple of fellows standing there and they throwed their guns on me. * * * They asked me was I there by myself. I told them, 'No.' * * * I knowed who one of those men was. * * * I know now who those two men were; one of them was Theodore Hawk and the other one was Hooper Willis. It was Willis that made that first remark to me. * * * Willis told Hawk: 'I will hold them here; you go ahead and plunder the house and I will hold them here.' Hawk left the room and while he was gone Willis was standing there with his gun on us."
Mrs. Lee Madewell, an eye-witness to the robbery, testified that she identified both appellant, Hooper Willis, and Theodore Hawk as the parties who committed the offense. She testified: "Both of them had a flashlight and a pistol. Hooper Willis had his pistol stationed on all three of us while Hawk was gone. * * * While Hopper Willis was there in the room he asked Mr. Madewell if he had the time and he told him that he did, and he (Willis) brought his flashlight over there and threw it on Mr. Madewell's watch and saw *Page 282 
what time it was. * * * I recognized him by his face and his clothes too. * * * I tell the jury that I recognized him then and now as the man that came there with Hawk that night."
A further quotation of the testimony would but emphasize that which has just gone before.
We feel constrained to overrule the motion for rehearing, which is accordingly done.
Overruled.